Exhibit 10.5

July 22, 2019

Oaktree Acquisition Corp.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, N.Y. 10010

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

Re: Initial Public Offering

Ladies and Gentlemen:

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Oaktree Acquisition Corp., a Cayman Islands exempted company (the
“Company”) and Credit Suisse Securities (USA) LLC and Deutsche Bank Securities,
Inc., as representatives (the “Representatives”) of the several underwriters
named in Schedule A thereto (the “Underwriters”), relating to an underwritten
initial public offering (the “IPO”) of the Company’s units (the “Units”), each
unit comprised of one Class A ordinary share of the Company, par value $0.0001
per share (the “Class A Ordinary Shares”), and one-third of one redeemable
warrant, each whole warrant exercisable for one Class A Ordinary Share (each, a
“Warrant”). Certain capitalized terms used herein are defined in paragraph 10
hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by it, whether acquired
before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated memorandum and
articles of association, as the same may be further amended from time to time
(the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company to fund



--------------------------------------------------------------------------------

 

its regulatory compliance requirements and other costs related thereto (up to
$325,000 per annum) and/or to pay income taxes (less up to $100,000 of such net
interest to pay dissolution expenses), divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Cayman
Islands law to provide for claims of creditors and other requirements of
applicable law. The undersigned hereby waives any and all right, title, interest
or claim of any kind in or to any distribution of the Trust Account and any
remaining net assets of the Company as a result of such liquidation with respect
to the Founder Shares owned by the undersigned. However, if the undersigned has
acquired IPO Shares in or after the IPO, it will be entitled to liquidating
distributions from the Trust Account with respect to such IPO Shares in the
event that the Company fails to consummate a Business Combination within the
time period set forth in the Charter. In the event of the liquidation of the
Trust Account, the undersigned agrees that it will be liable to the Company if
and to the extent any claims by a third party (other than the Company’s
independent registered public accounting firm) for services rendered or products
sold to the Company, or a prospective target business with which the Company has
discussed entering into a transaction agreement, reduce the amount of funds in
the Trust Account to below the lesser of (i) $10.00 per IPO Share and (ii) the
actual amount per IPO Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per IPO Share due to
reductions in the value of the assets in the Trust Account, in each case less
interest that may be withdrawn to fund the Company’s regulatory compliance
requirements and other costs related thereto (up to $325,000 per annum) and/or
taxes payable; provided that such liability will not apply to any claims by a
third party or prospective target business who executed a waiver of any and all
rights to the monies held in the Trust Account (whether or not such waiver is
enforceable) nor will it apply to any claims under the Company’s obligation to
indemnify the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended, pursuant to the Underwriting
Agreement. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Account with respect to any Warrants, all rights of
which will terminate on the Company’s liquidation.

 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm, which is a member of the Financial Industry Regulatory
Authority, or an independent accounting firm that such Business Combination is
fair to the Company’s unaffiliated shareholders from a financial point of view.

 

4.

Neither the undersigned nor any affiliate of the undersigned will be entitled to
receive and will not accept any compensation or other cash payment from the
Company prior to, or for services rendered in order to effectuate, the
consummation of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Registration Statement adjacent to
the caption “Prospectus Summary—The Offering—Limited payments to insiders.”

 

2



--------------------------------------------------------------------------------

5.       (a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) one year after the completion of a Business Combination or (2) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, share exchange or other similar
transaction that results in all of the Company’s shareholders having the right
to exchange their Class A Ordinary Shares for cash, securities or other
property. Notwithstanding the foregoing, if the closing price of the Company’s
Class A Ordinary Shares equals or exceeds $12.00 per share (as adjusted for
share splits, share capitalizations, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period commencing at
least 150 days after the Company’s initial Business Combination, the Founder
Shares will be released from the Lockup.

 

  (b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to, any other Units, Class A Ordinary Shares
or Warrants of the Company or any securities convertible into, or exercisable,
or exchangeable for, Class A Ordinary Shares or publicly announce an intention
to effect any such transaction, for a period of 180 days after the date of the
Underwriting Agreement.

 

  (c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales by the undersigned of the Founder Shares, Private
Placement Warrants and Class A Ordinary Shares issued or issuable upon the
exercise of the Private Placement Warrants or conversion of the Founder Shares
are permitted (i) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any members or
partners of the undersigned or their affiliates, any affiliates of the
undersigned, or any employees of such affiliates; (ii) in the case of an
individual, by gift to a member of the individual’s immediate family or to a
trust, the beneficiary of which is a member of one of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (iii) in
the case of an individual, by virtue of laws of descent and distribution upon
death of the individual; (iv) in the case of an individual, pursuant to a
qualified domestic relations order; (v) by private sales or transfers made in
connection with the consummation of the Business Combination at prices no
greater than the price at which

 

3



--------------------------------------------------------------------------------

 

the Founder Shares, Private Placement Warrants or Class A Ordinary Shares, as
applicable, were originally purchased; (vi) by virtue of the undersigned’s
organizational documents upon liquidation or dissolution of the undersigned;
(vii) to the Company for no value for cancellation in connection with the
consummation of the Business Combination; (viii) in the event of the Company’s
liquidation prior to the completion of a Business Combination; or (ix) in the
event of completion of a liquidation, merger, share exchange or other similar
transaction which results in all of the Company’s shareholders having the right
to exchange their Class A Ordinary Shares for cash, securities or other property
subsequent to the completion of a Business Combination; provided, however, that
in the case of clauses (i) through (vi) these permitted transferees must enter
into a written agreement agreeing to be bound by the restrictions herein. For
the avoidance of doubt, the transfers of Founder Shares, Private Placement
Warrants and Class A Ordinary Shares issued or issuable upon the exercise of the
Private Placement Warrants or conversion of the Founder Shares shall be
permitted regardless of whether a filing under Section 16(a) of the Exchange Act
shall be required or shall be voluntarily made with respect to such transfers.

 

6.

The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this Letter Agreement.

 

7.

The undersigned hereby waives any right to exercise redemption rights with
respect to any of the Company’s ordinary shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Founder
Shares or IPO Shares, and agrees not to seek redemption with respect to such
shares (or sell such shares to the Company in any tender offer) in connection
with any shareholder vote to approve (x) a Business Combination or (y) an
amendment to the Charter that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Class A Ordinary Shares if the
Company has not consummated a Business Combination within 24 months from the
closing of the IPO.

 

8.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article 165 of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to redeem their Class A Ordinary Shares upon such approval in accordance with
such Article 165 thereof.

 

9.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

10.

As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares”

 

4



--------------------------------------------------------------------------------

 

shall mean all of the Class B Ordinary Shares of the Company acquired by an
Insider prior to the IPO; (iv) “IPO Shares” shall mean the Class A Ordinary
Shares issued in the Company’s IPO; (v) “Private Placement Warrants” shall mean
the warrants that are being sold privately by the Company simultaneously with
the consummation of the IPO; (vi) “Trust Account” shall mean the trust account
into which the net proceeds of the Company’s IPO and a portion of the proceeds
from the sale of the Private Placement Warrants will be deposited; and (vii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-232444) filed with the Securities and Exchange Commission, as
amended.

 

11.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

12.

The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its shareholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

13.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

OAKTREE ACQUISITION HOLDINGS, L.P.

By: Oaktree Acquisition Holdings GP Ltd., its general partner

By: Oaktree Capital Management, L.P., its Director

By:

 

/s/ Brian Price

Name:

 

Brian Price

Title:

 

Vice President

By:

 

/s/ Jordan Mikes

Name:

 

Jordan Mikes

Title:

 

Senior Vice President

Acknowledged and Agreed:

OAKTREE ACQUISITION CORP.

By:

 

/s/ Alexander Taubman

Name:

 

Alexander Taubman

Title:

 

President and Chief Financial Officer